                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

AGNES KRIBBELER,                            *

        Plaintiff,                          *

           v.                               *       Civil Action No. RDB-20-2008

ZEN ENTERPRISES CORP.,                      *

       Defendant.                           *

*      *        *     *      *      *       *       *      *      *      *       *      *

                                 MEMORANDUM ORDER

       On May 11, 2021, this Court granted Plaintiff Agnes Kribbeler’s (“Plaintiff” or

“Kribbeler”) Motion for Leave to File Second Amended Complaint (ECF No. 40). (ECF No.

42.) That same day, Plaintiff Kribbeler filed a Second Amended Complaint (ECF No. 43).

On May 25, 2021, Defendant Zen Enterprises Corp. (“Defendant” or “Zen Enterprises”) filed

a Motion to Dismiss Count VI of the Second Amended Complaint (ECF No. 44), asserting

that the Plaintiff had failed to state a claim upon which relief could be granted and that Count

VI should be dismissed with prejudice. On June 11, 2021, Plaintiff Kribbeler filed a Notice

of Non-Opposition to the Defendant’s Motion to Dismiss (ECF No. 45).

       Accordingly, it is HEREBY ORDERED this 15th Day of July, 2021 that:

       1. Defendant Zen Enterprises’ Motion to Dismiss Count VI of the Second Amended
          Complaint (ECF No. 44) is GRANTED;

       2. Count VI of the Second Amended Complaint (ECF No. 43) is DISMISSED WITH
          PREJUDICE;

       3. The Clerk of this Court shall transmit a copy of this Memorandum Order to counsel
          of record.

                                                1
            /s/
    Richard D. Bennett
    United States District Judge




2
